Exhibit 10.1

 

September 2, 2020

 

BCTG Acquisition Corp.

11682 El Camino Real, Suite 320

San Diego, CA 92130 

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among BCTG Acquisition Corp., a Delaware corporation (the “Company”) and SVB
Leerink LLC, as representative (the “Representative”) of the several
underwriters (each, an “Underwriter” and collectively, the “Underwriters”),
relating to an underwritten initial public offering (the “Public Offering”), of
14,500,000 shares of the Company’s common stock (including up to 2,175,000
shares of common stock that may be purchased to cover over-allotments, if any)
(the “Common Stock”). The Common Stock will be sold in the Public Offering
pursuant to registration statements on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the U.S. Securities and Exchange
Commission (the “Commission”) and the Company has applied to have the shares of
Common Stock listed on The Nasdaq Capital Market. Certain capitalized terms used
herein are defined in paragraph 11 hereof.

 

In order to induce the Company and the Representative to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of BCTG Holdings, LLC (the “Sponsor”) and the undersigned
individuals, each of whom is a member of the Company’s board of directors and/or
management team, or a holder of the Company’s Founder Shares (each, an “Insider”
and collectively, the “Insiders”), hereby agrees with the Company as follows:

 

1. The Sponsor and each Insider agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall (i) vote any shares of Common
Stock owned by it, him or her in favor of any proposed Business Combination and
(ii) not redeem any shares of Common Stock owned by it, him or her in connection
with such stockholder approval. If the Company engages in a tender offer in
connection with any proposed Business Combination, the Sponsor and each Insider
agrees that it, he or she will not seek to sell its, his or her shares of Common
Stock to the Company in connection with such tender offer.

 



1

 

 

2. The Sponsor and each Insider agrees that in the event that the Company fails
to consummate a Business Combination within 24 months from the closing of the
Public Offering, or such later period approved by the Company’s stockholders in
accordance with the Company’s amended and restated certificate of incorporation
(the “Charter”), the Sponsor and each Insider shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible but not more than 10 Business Days
thereafter, subject to lawfully available funds therefor, redeem 100% of the
Common Stock sold in the Public Offering (the “Offering Shares”), at a per-share
price, payable in cash, equal to the aggregate amount then on deposit in the
Trust Account (as defined below), including interest earned on the funds held in
the Trust Account and not previously released to the Company to pay its taxes
(as described in the Prospectus), divided by the number of then outstanding
Offering Shares, which redemption will completely extinguish all Public
Stockholders’ rights as stockholders (including the right to receive further
liquidation distributions, if any), subject to applicable law, and (iii) as
promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. The Sponsor and each Insider agrees not to
propose any amendment to the Charter to modify (i) the substance or timing of
the ability of holders of Offering Shares to seek redemption in connection with
a Business Combination or the Company’s obligation to redeem 100% of the
Offering Shares if the Company does not complete a Business Combination by the
date set forth in the Charter or (ii) the other provisions relating to
stockholders’ rights or pre-initial Business Combination activities, unless the
Company provides Public Stockholders with the opportunity to redeem their shares
of Common Stock upon approval of any such amendment at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the funds held in the Trust Account and
not previously released to the Company to pay its taxes (as described in the
Prospectus), divided by the number of then outstanding Offering Shares.

 

The Sponsor and each Insider acknowledges that, with respect to any Founder
Shares and Private Placement Shares held by it, him or her, it, he or she has no
right, title, interest or claim of any kind in or to any monies held in the
Trust Account as a result of any liquidation of the Company (although the
Sponsor, each Insider, and its, his or her affiliates shall be entitled to
redemption and liquidation rights with respect to any Offering Shares it holds
if the Company fails to consummate a Business Combination within the time period
set forth in the Charter). The Sponsor and each Insider further waives, with
respect to any shares of Capital Stock held by it, him or her, if any, any
redemption rights it, he or she may have in connection with the consummation of
a Business Combination, including, without limitation, any such rights available
in the context of a stockholder vote to approve such Business Combination or a
stockholder vote to approve an amendment to the Charter to (i) modify the
substance or timing of the Company’s obligation to redeem 100% of the Offering
Shares if the Company has not consummated a Business Combination within the time
period set forth in the Charter or in the context of a tender offer made by the
Company to purchase shares of Capital Stock or (ii) with respect to any other
provision relating to stockholders’ rights or pre-initial Business Combination
activity.

 

3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not, without the prior written consent of the Representative, (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, any shares of Common Stock (including Private Placement Shares) or
Founder Shares owned by it, him or her, (ii) establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations of the Commission
promulgated thereunder, with respect to any shares of Common Stock (including
Private Placement Shares) or Founder Shares owned by it, him or her, (iii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any shares of Common
Stock (including Private Placement Shares) or Founder Shares owned by it, him or
her, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (iv) publicly announce any intention to
effect any transaction specified in clause (i), (ii) or (iii). Each of the
Insiders and the Sponsor acknowledges and agrees that, prior to the effective
date of any release or waiver of the restrictions set forth in this paragraph 3
or paragraph 7 below, the Company shall announce the impending release or waiver
by press release through a major news service at least two Business Days before
the effective date of the release or waiver. Any release or waiver granted shall
only be effective two Business Days after the publication date of such press
release. The provisions of this paragraph will not apply if the release or
waiver is effected solely to permit a transfer not for consideration and the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

  



2

 

 

4. In the event of the liquidation of the Trust Account upon the failure of the
Company to consummate its initial Business Combination within the time period
set forth in the Charter, the Sponsor (the “Indemnitor”) agrees to indemnify and
hold harmless the Company against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened) to which the Company may become
subject as a result of any claim by (i) any third party for services rendered or
products sold to the Company or (ii) any prospective target business with which
the Company has entered into a written letter of intent, confidentiality or
other similar agreement or Business Combination agreement (a “Target”);
provided, however, that such indemnification of the Company by the Indemnitor
(x) shall apply only to the extent necessary to ensure that such claims by a
third party or a Target do not reduce the amount of funds in the Trust Account
to below the lesser of (i) $10.00 per Offering Share and (ii) the actual amount
per Offering Share held in the Trust Account as of the date of the liquidation
of the Trust Account, if less than $10.00 per Offering Share is then held in the
Trust Account due to reductions in the value of the trust assets, less interest
earned on the Trust Account which may be withdrawn to pay taxes, (y) shall not
apply to any claims by a third party or a Target which executed a waiver of any
and all rights to the monies held in the Trust Account (whether or not such
waiver is enforceable) and (z) shall not apply to any claims under the Company’s
indemnity of the Underwriters against certain liabilities, including liabilities
under the Securities Act of 1933, as amended. The Indemnitor shall have the
right to defend against any such claim with counsel of its choice reasonably
satisfactory to the Company if, within 15 days following written receipt of
notice of the claim to the Indemnitor, the Indemnitor notifies the Company in
writing that it shall undertake such defense.

 

5. [Intentionally omitted].

 

6. The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Company would be irreparably injured in the event of a breach by the Sponsor or
an Insider of its, his or her obligations under paragraphs 1, 2, 3, 4, 7(a),
7(b) or 9, as applicable, of this Letter Agreement (ii) monetary damages may not
be an adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7. (i) The Sponsor and each Insider (to the extent that such Insider holds
Founder Shares) agrees that it shall not Transfer any Founder Shares until the
earlier of (a) one year after the date of the consummation of the Company’s
initial Business Combination and (b) the date on which the closing price of the
Common Stock equals or exceeds $12.00 per share (as adjusted for stock splits,
stock dividends, reorganizations and recapitalizations) for any 20 trading days
within any 30-trading day period commencing at least 150 days after the
Company’s initial Business Combination, or earlier if, subsequent to the
Company’s initial Business Combination, the Company consummates a subsequent
liquidation, merger, stock exchange or other similar transaction which results
in all of the Company’s stockholders having the right to exchange their shares
of Common Stock for cash, securities or other property (the “Founder Shares
Lock-up Period”).

 

(ii) The Sponsor agrees that it shall not transfer any Private Placement Shares
until 30 days after the completion of a Business Combination (the “Private
Placement Shares Lock-up Period”, together with the Founder Shares Lock-up
Period, the “Lock-up Periods”).

 



3

 

 

(iii) Notwithstanding the provisions set forth in paragraph 7(i) and (ii),
Transfers of the Founder Shares and Private Placement Shares that are held by
the Sponsor, any Insider or any of their permitted transferees (that have
complied with this paragraph 7(iii)), are permitted (a) to any persons
(including their affiliates and stockholders) participating in the private
placement of the Founder Shares, officers, directors, stockholders employees and
members of the Sponsor and its affiliates; (b) amongst the Sponsor and Insiders
or to the Company’s officers, directors and employees; (c) if the Sponsor or
Insider is an entity, as a distribution to its partners, stockholders or members
upon its liquidation, (d) by bona fide gift to a member of the Insider’s
immediate family or to a trust, the beneficiary of which is the Insider or a
member of the Insider’s immediate family for estate planning purposes, (e) by
virtue of the laws of descent and distribution upon death of the Insider, (f)
pursuant to a qualified domestic relations order, (g) by certain pledges to
secure obligations incurred in connection with purchases of the Company’s
securities, (h) by private sales at prices no greater than the price at which
the Founder Shares were originally purchased or (i) for the cancellation of up
to 543,750 shares of Common Stock subject to forfeiture by the Sponsor to the
extent that the Underwriters’ over-allotment is not exercised in full or in part
or in connection with the consummation of the Company’s initial Business
Combination, in each case (except for clause (i) or with the Company’s prior
consent) on the condition that such transfers may be implemented only upon the
respective transferee’s written agreement to be bound by the terms and
conditions of this Agreement and of the Stock Escrow Agreement entered into as
of the date hereof and signed by the holder transferring such Founder Shares.

 

8. The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. Each Insider’s
questionnaire furnished to the Company is true and accurate in all respects.
Each Insider represents and warrants that: it, he or she is not subject to or a
respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction; it, he or she has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or (iii)
pertaining to any dealings in any securities and it, he or she is not currently
a defendant in any such criminal proceeding.

 

9. Except as disclosed in the Prospectus, none of the Sponsor, our officers and
directors, or any affiliate of the Sponsor or our officers shall receive from
the Company any finder’s fee, reimbursement, consulting fee, monies in respect
of any repayment of a loan or other compensation prior to, or in connection with
any services rendered in order to effectuate, the consummation of the Company’s
initial Business Combination (regardless of the type of transaction that it is).

 

10. The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer or director of the Company and hereby consents to being named in the
Prospectus as an officer or director of the Company.

 



4

 

 

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in The City of New York, New York, are authorized or
required by law to close; (iii) “Capital Stock” shall mean, collectively, the
Common Stock (including the Private Placement Shares) and the Founder Shares;
(iv) “Founder Shares” shall mean the 4,168,750 shares of the Company’s Common
Stock, par value $0.0001 per share, (up to 543,750 shares of which are subject
to complete or partial forfeiture by the Sponsor if the over-allotment option is
not exercised by the Underwriters) outstanding immediately prior to the
consummation of the Public Offering; (v) “Initial Stockholders” shall mean the
Sponsor and any Insider that holds Founder Shares prior to the consummation of
the Public Offering; (vi) “Private Placement Shares” shall mean 490,000 shares
of Common Stock (or 533,500 shares of Common Stock if the Underwriters’
over-allotment option is exercised in full) that the Sponsor has agreed to
purchase for an aggregate purchase price of $4,900,000 in the aggregate (or
$5,335,500 in the aggregate if the Underwriters’ over-allotment option is
exercised in full), in a private placement that shall occur simultaneously with
the consummation of the Public Offering; (vii) “Public Stockholders” shall mean
the holders of the Offering Shares; (viii) “Trust Account” shall mean the trust
fund into which a portion of the net proceeds of the Public Offering and the
sale of Private Placement Shares shall be deposited; and (ix) “Transfer” shall
mean the (a) sale of, offer to sell, contract or agreement to sell, hypothecate,
pledge, grant of any option to purchase or otherwise dispose of or agreement to
dispose of, directly or indirectly, or establishment or increase of a put
equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Exchange Act, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

 

12. The Company will maintain an insurance policy or policies providing
directors’ and officers’ liability insurance, and each Director shall be covered
by such policy or policies, in accordance with its or their terms, to the
maximum extent of the coverage available for any of the Company’s directors or
officers.

 

13. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

14. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and permitted transferees.

 

15. Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

16. This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

17. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 



5

 

 

18. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

19. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

20. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated by December 31, 2020; provided further
that paragraph 4 of this Letter Agreement shall survive such liquidation.

 

[Signature Page Follows]

 



6

 

 

  Sincerely,         BCTG HOLDINGS, LLC         By: /s/ Andrew Ellis     Name: 
Andrew Ellis     Title: Manager           By: /s/ Aaron I. Davis     Aaron I.
Davis         By: /s/ Christopher Fuglesang     Christopher Fuglesang, Ph.D.,
J.D.         By: /s/ Michael Beauchamp     Michael Beauchamp         By: /s/
Andrew Ellis     Andrew Ellis, M.D., J.D.         By: /s/ Carole L. Nuechterlien
    Carole L. Nuechterlein, J.D.         By: /s/ Richard Heyman     Richard
Heyman, Ph.D.         By: /s/ Charles M. Baum     Charles M. Baum, M.D., Ph.D.  
      By: /s/ Jamie G. Christensen     Jamie G. Christensen, Ph.D.

 



7

 

 

  Acknowledged and Agreed:         BCTG ACQUISITION CORP.         By: /s/ Aaron
I. Davis     Name: Aaron I. Davis     Title: Chief Executive Officer            
/s/ Troy Wilson     Troy Wilson           /s/ Benjamin Cravatt     Benjamin
Cravatt           /s/ Jeff Hager     Jeff Hager           /s/ Sheila Gujrathi  
  Sheila Gujrathi         NexTx Insights, LLC         By: /s/ Steven L. Bender  
  Name: Steven L. Bender     Title: Principal Consultant

 

 

8



 

 